SECURITIES AND EXCHANGE COMMISSION Washington D.C.20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of February 2010 PRANA BIOTECHNOLOGY LIMITED (Name of Registrant) Level 2, 369 Royal Parade, Parkville, Victoria 3052 Australia (Address of principal executive offices) Indicate by check mark whether the registrant files or will files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F xForm 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes oNox If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- This Form 6-K is being incorporated by reference into the Registrant’s Registration Statements on Form F-3 File No. 333-116232 and Form S-8 File No. 333-153669. PRANA BIOTECHNOLOGY LIMITED (a development stage enterprise) 6-K Items 1. Condensed Consolidated Financial Statements of Prana Biotechnology Limited and Subsidiaries (a development stage enterprise) as of December 31, 2009 and for the six months ended December 31, 2009 and 2008 and Operating and Financial Review and Prospects for the six months ended December 31, 2009 and December 31, 2008. ITEM 1 PRANA BIOTECHNOLOGY LIMITED AND SUBSIDIARIES (a development stage enterprise) INTERIM CONSOLIDATED FINANCIAL STATEMENTS AS OF DECEMBER 31, 2009 IN AUSTRALIAN DOLLARS INDEX Page CONSOLIDATED STATEMENT OF FINANCIAL POSITION 2 CONSOLIDATED STATEMENT OF COMPREHENSIVE INCOME 3 CONSOLIDATED CASH FLOW STATEMENT 4 CONSOLIDATED STATEMENT OF CHANGES IN EQUITY 5 NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS 7 1 PRANA BIOTECHNOLOGY LIMITED AND SUBSIDIARIES (a development stage enterprise) CONSOLIDATED STATEMENT OF FINANCIAL POSITION (in Australian dollars) Unaudited Audited December 31, June 30, 2009 2009 ASSETS Note Current Assets Cash and cash equivalents 8,372,006 4,304,977 Trade and other receivables 11,233 526 Other current assets 119,860 185,433 Total Current Assets 8,503,099 4,490,936 Non-Current Assets Plant and equipment 74,773 71,150 Other non-current assets 35,164 35,164 Total Non-Current Assets 109,937 106,314 Total Assets 8,613,036 4,597,250 LIABILITIES Current Liabilities Trade and other payables 682,105 604,142 Provisions 215,268 194,903 Total Current Liabilities 897,373 799,045 Non-Current Liabilities Provisions 65,321 48,389 Total Non-Current Liabilities 65,321 48,389 Total Liabilities 962,694 847,434 Net Assets 7,650,342 3,749,816 Equity Issued and unissued capital 7 75,114,862 70,188,989 Reserves 8 8,317,830 7,127,332 Accumulated losses (75,782,350 ) (73,566,505 ) Total Equity 7,650,342 3,749,816 The above Consolidated Statement of Financial Position should be read in conjunction with the accompanying notes. 2 PRANA BIOTECHNOLOGY LIMITED AND SUBSIDIARIES (a development stage enterprise) CONSOLIDATED STATEMENT OF COMPREHENSIVE INCOME (in Australian dollars) (Unaudited) Six months ended December 31, Note 2009 2008 Revenue from ordinary activities 92,856 335,379 Intellectual property expenses (257,882 ) (782,474 ) Auditor and accounting expenses (111,573 ) (105,974 ) Research and development expenses 4 289,316 (1,537,946 ) Personnel expenses (1,583,589 ) (2,265,496 ) Depreciation expenses (16,665 ) (15,693 ) Other expenses (482,704 ) (545,477 ) Travel expenses (118,460 ) (187,707 ) Public relations and marketing expenses (58,280 ) (118,543 ) Gain (loss) on fair valuation of financial liabilities 6 - 532,597 Foreign exchange gain (loss) 31,136 48,824 Loss before income tax expense (2,215,845 ) (4,642,510 ) Income tax expense - - Loss for the period (2,215,845 ) (4,642,510 ) Other comprehensive income - - Total comprehensive income for the period (2,215,845 ) (4,642,510 ) Loss per share for loss attributable to the ordinary equity holders of the Company: Cents Cents Basic loss per share 9 (1.00 ) (2.30 ) Diluted loss per share 9 (1.00 ) (2.30 ) The above Consolidated Statement of Comprehensive Income should be read in conjunction with the accompanying notes. 3 PRANA BIOTECHNOLOGY LIMITED AND SUBSIDIARIES (a development stage enterprise) CONSOLIDATED CASH FLOW STATEMENT (in Australian dollars) (Unaudited) Six months ended December 31, 2009 2008 Cash Flows related to Operating Activities Payments to suppliers and employees (1,681,887 ) (3,930,670 ) Interest received 82,297 420,833 Net Operating Cash Flows (1,599,590 ) (3,509,837 ) Cash Flows related to Investing Activities Payment for purchase of plant and equipment (20,288 ) (34,752 ) Net Investing Cash Flows (20,288 ) (34,752 ) Cash Flows related to Financing Activities Proceeds from issue of securities 6,000,000 114,000 Transaction costs relating to equity issuances (339,878 ) (7,848 ) Net Financing Cash Flows 5,660,122 106,152 Net increase in cash and cash equivalents 4,040,244 (3,438,437 ) Cash and cash equivalents at the beginning of the half year 4,304,977 11,219,035 Effects of exchange rate changes on cash and cash equivalents 26,785 71,279 Cash and cash equivalents at the end of the half year 8,372,006 7,851,877 The above Consolidated Cash Flow Statement should be read in conjunction with the following notes. 4 PRANA BIOTECHNOLOGY LIMITED AND SUBSIDIARIES (a development stage enterprise) CONSOLIDATED STATEMENT OF CHANGES IN EQUITY (in Australian dollars) Issued and Unissued Capital Reserve Accumulated Losses Total Balance at 30 June 2008 69,842,303 6,067,740 (66,043,716 ) 9,866,327 Transactions with owners in their capacity as owners: Shares issued gross of costs 136,500 - - 136,500 Options exercised 152,070 (152,070 ) - - Options issued - 560,000 - 560,000 Transaction costs (7,848 ) - - (7,848 ) Share options – value of share option scheme - 260,339 - 260,339 280,722 668,269 - 948,991 Loss for the period - - (4,642,510 ) (4,642,510 ) Total comprehensive income for the period - - (4,642,510 ) (4,642,510 ) As at December 31, 2008 70,123,025 6,736,009 (70,686,226 ) 6,172,808 Transactions with owners in their capacity as owners: Shares issued gross of costs 5,625 - - 5,625 Options exercised 65,684 (65,684 ) - - Options issued - 200,913 - 200,913 Transaction costs (5,345 ) - - (5,345 ) Share options – value of share option scheme - 256,094 - 256,094 65,964 391,323 - 457,287 Loss for the period - - (2,880,279 ) (2,880,279 ) Total comprehensive income for the period - - (2,880,279 ) (2,880,279 ) As at June 30, 2009 70,188,989 7,127,332 (73,566,505 ) 3,749,816 5 PRANA BIOTECHNOLOGY LIMITED AND SUBSIDIARIES (a development stage enterprise) Transactions with owners in their capacity as owners: Shares issued gross of costs 5,142,857 - - 5,142,857 Options exercised 72,508 (72,508 ) - - Options issued - 1,154,743 - 1,154,743 Equity to be issued 50,386 - - 50,386 Transaction costs (339,878 ) - - (339,878 ) Share options – value of share option scheme - 108,263 - 108,263 4,925,873 1,190,498 - 6,116,371 Loss for the period - - (2,215,845 ) (2,215,845 ) Total comprehensive income for the period - - (2,215,845 ) (2,215,845 ) As at December 31, 2009 75,114,862 8,317,830 (75,782,350 ) 7,650,342 The above Consolidated Statement of Changes in Equity should be read in conjunction with the following notes. 6 NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (in Australian dollars) Note 1:Basis of Preparation The general purpose financial report for the interim half year reporting period ended 31 December 2009 has been prepared in accordance with Accounting Standard AASB 134 Interim Financial Reporting ("AASB 134") and the Corporations Act 2001.This interim financial report complies with International Financial Reporting Standards ("IFRS") as issued by the International Accounting Standards Board ("IASB"), Australian equivalents to International Financial Reporting Standards ("A-IFRS") and AASB 134. This interim financial report does not include all notes of the type normally included in an annual financial report.Accordingly, this report is to be read in conjunction with the Annual Report for the year ended June 30, 2009 and any public announcements made by Prana Biotechnology Limited during the interim reporting period in accordance with the continuous disclosure requirements of the Corporations Act 2001.The accounting policies adopted are consistent with the most recent Annual Financial Report for the year ended June 30, 2009. Effective as of 1 July 2009, the Company adopted AASB 8 Operating Segments, which replaces AASB 114 Segment Reporting. The new standard requires a 'management approach', under which segment information is presented on the same basis as that used for internal reporting purposes. This has had no effect on the consolidated entity as one reporting segment is still deemed applicable given that the Companyis not a -complex operation. The Company reports segment information in a manner that is consistent with the internal reporting provided to the chief operating decision maker. The chief operating decision maker, who is responsible for allocating resources and assessing performance of the operating segments, has been identified as the Company’s steering committee that makes strategic decisions. Note 2:Dividends The Company resolved not to declare any dividends in the period ended December 31, Note 3:Segment Information The Company's activities are predominately within Australia and cover research into Alzheimer's disease and other major age-related degenerative disorders. Note 4:Research and Development For the six months ended 31 December 2009, the Company incurred research and development expenses of A$620,099.Such expenses were offset by cash that the Company received due to an adjustment under a research and development contract, resulting in the line item of research and development expenses for such period being positive in the amount of A$289,316. Note 5:Contingent Liabilities and Assets There has been no change in contingent liabilities and assets since the last annual reporting date. Note 6:Financial Liabilities Following a meeting of shareholders on 1 June 2004, the Company issued 4 million ADRs (1 ADR 10 ordinary shares) and 3 million warrants to U.S. investors.The U.S. investors acquired the ADRs at a price of US$5.00 per ADR with a 3 for 4 attaching warrant.This offering raised US$20 million (A$28.9 million) before costs.The warrants were exercisable for ADRs on or before 4 June 2009 at an exercise price of US$8.00 per warrant.The warrants expired without being exercised on 4 June Under AASB 132 paragraph 11, the warrants associated with this transaction were required to be classified as a Financial Liability, as opposed to Issued Capital, as a result of the warrants being exercisable in a foreign currency, that is a currency different to the functional currency of the Company. 7 At each reporting date the Financial Liability representing the warrants were required to be revalued to fair value with the movement in the fair value recorded in the statement of comprehensive income. Note 7:Issued and Unissued Capital As at December 31, 2009 June 30, 2009 Note No. $ No. $ Fully paid ordinary shares (a) 233,965,871 72,413,218 202,710,473 67,487,345 Options over fully paid ordinary shares (b) - 2,701,644 14,279,133 2,701,644 Total Issued and Unissued Capital 75,114,862 70,188,989 (a) Fully paid ordinary shares At the beginning of the year 202,710,473 67,487,345 201,800,240 67,140,659 Shares issued 30,915,000 5,193,243 93,750 142,125 Shares issued upon exercise of options 340,398 72,508 816,483 217,754 Transaction costs relating to share issues - (339,878 ) - (13,193 ) At the end of the year 233,965,871 72,413,218 202,710,473 67,487,345 (b) Options for fully paid ordinary shares At the beginning of the year 14,279,133 2,701,644 14,279,133 2,701,644 Expired options, unexercised (14,279,133 ) - - - At the end of the year - 2,701,644 14,279,133 2,701,644 Note 8:Reserves – Share-Based Payments December 31, 2009 June 30, 2009 No. $ No. $ Options over fully paid ordinary shares 24,374,769 6,348,833 13,335,167 5,158,335 Options over ADRs 380,000 1,515,434 380,000 1,515,434 Options over Warrants (1 ADR 10 ordinary shares) - 453,563 - 453,563 Total Share Based Payments 24,754,769 8,317,830 13,715,167 7,127,332 During the half year ended December 31, 2009, the following movements in options to purchasefully paid ordinary shares occurred: Options · Grant of options to purchase 3,580,000 ordinary shares to consultants · Grant of options to purchase 10,000,000 ordinary shares to investors as part of the November 2009 capital raising · Exercise of options to purchase 260,398 ordinary shares by employees · Exercise of options to purchase 80,000 ordinary shares by consultants · 2,200,000 options expired on 31 July 2009, held by directors 8 Note 9:Loss per Share As at December 31, 2009 December 31, 2008 Basic loss per share (cents) (1.00 ) (2.30 ) Diluted loss per share (cents) (1.00 ) (2.30 ) $ $ a) Net loss used in the calculation of basic and diluted loss per share (2,215,845 ) (4,642,510 ) No. No. b) Weighted average number or ordinary shares outstanding during the period used in the calculation of basic and diluted loss per share 221,209,017 202,067,685 Options that are considered to be potential ordinary shares are excluded from the weighted average number of ordinary shares used in the calculation of basic loss per share.Where dilutive, potential ordinary shares are included in the calculation of diluted loss per share.All of the outstanding options are anti-dilutive, therefore they have been excluded from the calculation of diluted loss per share. Note 10:Net Tangible Assets As at December 31, 2009 June 30, 2009 Net Tangible Assets $ 7,650,342 $ 3,749,816 No. of Shares 233,965,871 202,710,473 Net Tangible Assets (cents) 3.27 1.85 Note 11:Cash Flow Reconciliation As at December 31, 2009 December 31, 2008 $ $ (a) Reconciliation of Cash Flow from Operating Activities with Net Loss after Income Tax (2,215,845 ) (4,642,510 ) Add back depreciation expense 16,665 15,693 Add back foreign exchange (26,785 ) (71,280 ) Add back fair valuation of financial liabilities - (532,597 ) Add back equity to be issued 50,386 - Add back equity issued for nil consideration 405,863 842,839 Increases/(Decreases) in Provisions 37,297 25,139 (Increases)/Decreases in Accounts Receivable (10,707 ) 49,797 (Increases)/Decreases in Other Current Assets 65,573 (4,612 ) Increases/(Decreases) in Accounts Payable 77,963 807,694 Net Operating Cash Flows (1,599,590 ) (3,509,837 ) As at December 31, 2009 June 30, 2009 (b) Reconciliation of cash and cash equivalents Cash and cash equivalents at the end of the financial year as shown in the Cash Flow Statement is reconciled to items in the Balance Sheet as follows: Cash and cash equivalents $ 8,372,006 $ 4,304,977 9 Note 12:Going Concern The consolidated entity is a development stage medical biotechnology company and as such expects to be utilizing cash until its research activities have become marketable.As at December 31, 2009, the consolidated entity incurred an operating loss of A$2,215,845 (2008 loss: A$4,642,510).As at
